Citation Nr: 0611224	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability 
claimed as secondary to the veteran's service-connected 
bronchiectasis.

2.  Entitlement to service connection for a back disability 
claimed as secondary to the veteran's service-connected 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
February 1968.

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran appeared at a Board hearing at the local RO 
in June 2004. The Board remanded the case to the local RO in 
February 2005.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease with disc 
herniation of the cervical spine has been chronically 
worsened by his service-connected bronchiectasis.

2.  The veteran's degenerative disc disease with disc 
herniation of the lumbar spine has been chronically worsened 
by his service-connected bronchiectasis.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease with disc 
herniation of the cervical spine has been aggravated the 
veteran's service-connected bronchiectasis.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  The veteran's degenerative disc disease with disc 
herniation of the lumbar spine has been aggravated by the 
veteran's service-connected bronchiectasis.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The veteran is currently service connected for 
bronchiectasis, evaluated as 60 percent disabling.  The 
present appeal involves the veteran's claim for service 
connection for his neck and low back disabilities as 
secondary to his service connected bronchiectasis.  The 
veteran's service medical records showed no complaints of or 
injuries to the neck or back.  

The Board notes that the veteran currently has multi-level 
cervical and lumbar disc disease with herniations, bulging, 
and spinal stenosis, in the lumbar spine, and herniating and 
bulging in multiple cervical vertebrae.  The veteran also has 
degenerative joint disease of the cervical and lumbosacral 
spine. 

In support of his claim, the veteran submitted a September 
1999 note from H.H., M.D., P.C. that indicated that the 
veteran's chronic cough aggravated his back pain due to his 
herniated disc.  A July 2000 examination report from S. E., 
M.D. stated that chronic coughing is known to cause fractures 
of the ribs.  Dr. E. further reported that chronic coughing 
has also been known to aggravate a cervical and lumbar disc.  
He stated that every time a patient coughed the muscles of 
the cervical spine and low back contract, causing the disc to 
be squeezed and the herniation to become larger causing more 
clinical symptoms.  He noted that this had happened in the 
veteran.

An August 2000 letter from M.S., M.D., who specialized in 
neurology, stated that the veteran's recurrent cough from 
bronchiectasis increased his intrathecal pressures, 
subsequently irritating his nerve roots and worsening the 
veteran's chronic cervical and lumbosacral sprain/strain with 
radiculopathy.  After coughing episodes, the veteran had 
marked worsening of his symptomatology. 

In an August 2000 examination report, M. E., M.D., 
F.A.A.P.M.R., who specialized in physical medicine and 
rehabilitation, indicated that the veteran's chronic cough 
had contributed to the disc herniations and exacerbated the 
symptoms due to degenerative changes in his cervical and 
lumbar spine.

An August 2000 examination report and October 2000 letter 
from M.G., M.D., an orthopedic surgeon, indicated that the 
severity of the veteran's coughing and pulmonary problems has 
caused and continues to aggravate his neck and back problems, 
including herniations. 

In a November 2000 examination report, M. F., M.D., indicated 
that the veteran's cough certainly was an aggravating factor 
and probably was a proximate cause of his multiple disc 
herniations.  He stated that it was his belief that the 
bronchiectasis that the veteran developed following his 
pneumonia in service had an adverse effect on his cervical 
and lumbar disc disease.

Finally, in a July 2004 letter, M. T., M.D., who specialized 
in physical medicine and rehabilitation, indicated that 
severe coughing episodes could aggravate the veteran's 
chronic neck and back problems.  She further noted that it 
could also cause aggravation or progression of his 
degenerative disc disease in both the cervical and lumbar 
regions.

In contrast, a January 2000 examination report done by a VA 
examiner and reviewed by the Chief of Orthopedics indicated 
that it was less likely than not that the veteran's neck and 
back problems were related to his service-connected 
bronchiectasis.  He further noted the history of the 
veteran's work-related back injuries.  Moreover, a November 
2003 fee-based examination done by a doctor of internal 
medicine indicated that the veteran did not have any 
complications secondary to his pulmonary disease.

However, while the VA examinations indicated that there was 
no direct 
relationship, neither of these examinations addressed whether 
the veteran's service
 connected bronchiectasis aggravated the veteran's neck and 
back disabilities.  
Thus, the Board remanded the case to the RO in February 2005 
for another VA examination.

The veteran was afforded another VA examination in February 
2005, which was performed by a staff medical doctor and 
discussed with an orthopedic specialist.  The claims file was 
reviewed.  The examiner found that the veteran's degenerative 
disc disease with disc herniation of the neck and lower back 
was not as least as likely as not caused or aggravated by his 
active service or by his service connected bronchiectasis.  
The examiner noted that the chronic cough associated with 
bronchiectasis may transiently worsen the symptomatology of 
neck pain or back pain, but it is not considered as the 
causative factor for degenerative disc disease or disc 
herniation.  The examiner specifically noted the two prior 
work-related injuries to the lower back and neck.

There is no competent medical evidence of record to show that 
the veteran's neck and back disabilities are directly related 
to service, nor can service connection be presumed because no 
arthritic changes were noted within one year of discharge.  
However, the Board is faced with a conflicting medical record 
as to whether the veteran's neck and back disabilities are 
secondary to the veteran's service connected bronchiectasis.  
The veteran has submitted statements from several private 
practitioners that indicated that the veteran's degenerative 
disc disease with disc herniation of the neck and back (Dr. 
M.S. referred to the disability as chronic cervical and 
lumbosacral sprain/strain) has been aggravated by his 
service-connected bronchiectasis.  Moreover, Dr. M.G. and 
M.F. opined that the veteran's bronchiectasis actually caused 
the veteran's disc herniations.  On the other hand, the VA 
examiners who conducted the January 2000 and February 2005 
examinations believe that there is no causal connection and 
the February 2005 examiner opined that the neck and back 
disabilities were not aggravated by the veteran's 
bronchiectasis.  Also, the November 2003 fee based 
examination indicated that there were no secondary 
complications to the veteran's bronchiectasis; however, the 
examiner did not specifically address the veteran's neck and 
back disabilities.  

The private doctors and VA examiners appear to have been 
familiar with the veteran's medical history.  All of the 
private statements submitted are by medical doctors and Dr. 
M.G. is an orthopedic surgeon and Drs. M.E. and M.T. 
specialize in physical medicine and rehabilitation.  Further, 
the February 2005 examiner is identified as a medical doctor 
and both VA reports were discussed with orthopedic 
specialists.    

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  There 
are several private practitioners stating that the veteran's 
bronchiectasis has aggravated the veteran's degenerative disc 
disease with disc herniation.  However, only one VA 
examination report in February 2005 discussed whether the 
disabilities were aggravated by bronchiectasis and concluded 
that they were not.  Additionally, the majority of the 
private medical doctors and the VA examinations that 
addressed the neck and back disabilities agree that the 
veteran suffers from degenerative disc disease with disc 
herniation.  Further, the February 2005 examination report 
did note that the veteran's chronic coughing may transiently 
worsen the veteran's neck and back pain; thereby, 
acknowledging that the veteran's cough could cause increased 
pain.  

The underlying question in this case is clearly medical in 
nature.  However, the record shows that qualified medical 
personnel are unable to reach a clear consensus as to the 
effect of aggravation of the service-connected disability on 
the disc disease of the cervical and lumbar spines.  As to 
this question, the Board is unable to conclude that any of 
the several items of medical evidence, either individually or 
collectively, is entitled to significantly more probative 
weight than the other(s).  Under the particular circumstances 
of this case, it would not appear that any useful purpose 
would be served by further delaying appellate review for any 
additional medical opinions.  The Board is compelled to 
conclude that the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether the cervical spine and lumbar spine disc disease has 
been aggravated by the service-connected bronchiectasis.  In 
such a case, the matter is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).

However, the Board further finds that the preponderance of 
the evidence is against a finding that the cervical and 
lumbar disc disease disabilities are proximately due to the 
bronchiectasis.  Although some medical personnel have 
indicated that the two spine disorders may or probably were 
due to the bronchiectasis, it does not appear that those 
examiners were aware of separate work-related injuries to the 
neck and back.  To the extent that the 2000 and 2005 VA 
opinions attribute the actual cause of the spine disorders to 
these separate work-related injuries, the Board finds such 
opinions to be persuasive. 

In sum, the Board finds that the cervical spine and lumbar 
spine disc disease disabilities have been aggravated, but 
were not proximately caused by, the service-connect 
bronchiectasis.  As such, compensation is warranted for that 
degree of additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  

Although the decision from which the present appeal arises 
was issued prior to enactment of VCAA, subsequent VCAA 
letters to the veteran in July 2002 and October 2003 informed 
him of the evidence needed to substantiate his claims as well 
as the responsibilities of the veteran and VA in obtaining 
evidence.  The veteran has effectively received VCAA notice 
as to all essential elements in controversy in this appeal.  
As to any elements which have not been fully addressed in the 
VCAA letters, they are either implicitly conceded in this 
decision (such as veteran status), or the veteran will have 
the opportunity to contest them (rating assigned and/or 
effective date) after this Board decision is given effect by 
the RO.  As a result, there is no prejudice to the veteran by 
the Board proceeding with a decision at this time.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506,

The record also shows that VA's duty to assist the veteran 
has been satisfied.  Efforts have been made to obtain all 
identified evidence.  Further, the veteran has been afforded 
VA examinations, and medical opinions have been obtained.  
The requirements of 38 C.F.R. § 3.159 with regard to VA's 
duty to assist the veteran have been met. 

To the extent that the above decision of the Board is 
favorable to the veteran, no further discussion of VCAA is 
necessary as there is no resulting prejudice to the veteran 
in that regard.




ORDER

Service connection is warranted for that degree of 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine attributable to 
aggravation by the service-connected bronchiectasis.  To this 
extent, the appeal is granted as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


